432 F.2d 1051
Charles J. JULIANO, Petitioner-Appellant,v.H. J. CARDWELL, Warden, Ohio Penitentiary, Respondent-Appellee.
No. 19704.
United States Court of Appeals, Sixth Circuit.
Oct. 29, 1970.

Charles J. Juliano, in pro. per.
Paul W. Brown, Atty. Gen., Stephen M. Miller, Asst. Atty. Gen., Columbus, Ohio, for appellee on brief.
Before WEICK, EDWARDS and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
Appellant appeals from denial of his petition for writ of habeas corpus filed in the United States District Court for the Northern District of Ohio, Eastern Division, and denied by the Judge of that court.


2
The record shows conclusively that the Supreme Court of Ohio has granted defendant leave to appeal from denial of his state court postconviction motion to vacate sentence.  His appeal is now pending before that court and the District Judge was clearly correct in holding that appellant had failed to exhaust his state court remedies.  28 U.S.C. 2254 (Supp.  V, 1965-69).


3
The judgment of the District Court is affirmed.